Response to Arguments
Applicant argues Tortorelli does not describe “looking for or detecting a snap-back event during selection of a memory cell for a refresh write operation.”  Applicant’s argument is not persuasive for several reasons.  Applicant’s argument is not persuasive because it is based on elements not claimed.  For example, Claim 1 recites:
(Previously Presented) An apparatus comprising: 
an interface to access memory cells of a memory device; and 
a controller for the memory device, the controller to include logic, at least a portion of which is implemented as hardware, the logic to: 
select a memory cell from among the memory cells for a first refresh write operation via application of one or more selection bias voltages to the memory cell; 
determine whether the memory cell was selected for the first refresh write operation based on whether a snap-back event was detected for the memory cell while the one or more selection bias voltages were applied, wherein detection of a snap-back event is based on a detected sudden reduction in a voltage sustained by the selected memory cell while the one or more selection bias voltages were applied; and 
select the memory cell for a second refresh write operation via re-application of the one or more selection bias voltages based on no detection of a snap-back event for the memory cell while the one or more selection bias voltages were applied.  

Claim 1 does not recite “looking for or detecting a snap-back event during selection of a memory cell for a refresh write operation.”
Additionally, Applicant’s argument mischaracterizes how Tortorelli is mapped to the claims.  For example, Applicant asserts “Tortorelli only describes selecting and applying multiple voltages that “refresh (e.g., “snap back”) the [voltage] distribution of the memory cell to similar state post-write-operation.”  Again, Applicant has failed to tie this argument to a claim limitation.  For the sake of advancing prosecution, this Examiner will assume Applicant intends to argue Tortorelli does not teach “select a memory cell from among the memory cells for a first    However, Tortorelli [Col. 3 Lines 27-36; Fig. 1] teaches a memory array comprised of a plurality of memory cells.  Tortorelli [Col. 2 Lines 46-50] teaches selecting memory cells that had a first read voltage applied to it for a refresh operation.  In addition, Tortorelli [Col. 1 Lines 66-67, Col. 2 Lines 1-12] teaches a memory cell may be written to using a first polarity and access operations may cause a shift in a threshold voltage of the memory cell.  Such shifting reduces the reliability of reading the stored logic state in a subsequent read operation.  Tortorelli [Col. 2 Lines 4-6].  The reduction in reliability can be mitigated by refreshing the original memory cell voltage.  Tortorelli [Col. 2 Lines 7-12].
Applicant argues Tortorelli does not describe “detecting a snap back event during selection of a memory cell for a refresh write operation.” Applicant’s argument is not persuasive because it is based on elements not claimed.  Additionally, Applicant’s argument is not persuasive because its argument mischaracterizes the nature of its own claims.  Applicant’s argument implies that its invention claims “detecting a snap back event during selection of a memory cell for a refresh write operation.”  However, Applicant’s invention first selects “a memory cell from among the memory cells for a first refresh write operation via application of one or more selection bias voltages to the memory cell.”  After the memory is selected, a determination is made “whether the memory cell was selected for the first refresh write operation based on whether a snap-back event was detected for the memory cell while the one or more selection bias voltages were applied, wherein detection of a snap-back event is based on a detected sudden reduction in a voltage sustained by the selected memory cell while the one or more selection bias voltages were applied.”  As the claims make clear, Applicant’s claims do not recite an invention that detects a snap back event during the selection of the memory cell for a 
Applicant argues Tortorelli does not teach detecting a “sudden reduction in voltage sustaemd by the selected memory cell.”  Applicant points to Examiner’s citation to Tortorelli [Col. 7 Lines 39-56] as proof of Examiner’s mistake.  However, Applicant’s argument is not persuasive because Applicant fails to argue how Tortorelli does not teach the claim elements and instead relies on a single statement in a thorough mapping.  The claim elements Applicant argues Tortorelli does not teach are “wherein detection of a snap-back event is based on a detected sudden reduction in a voltage sustained by the selected memory cell while the one or more selection bias voltages were applied.”  Applicant attempts to argue Tortorelli does not teach this element by stating “the Final Office Action, on page 4, attempts to recite Tortorelli [Col. 7, lines 39- 56] description of a memory cell state degrading as describing the elements of "wherein detection of a snap-back event is based on a detected sudden reduction in a voltage sustained by the selected memory cell while the one or more selection bias voltages were applied".”  However, Applicant fails to address each and every reference made to Tortorelli.  The entire claim mapping is:
wherein detection of a snap-back event is based on a detected sudden reduction in a voltage sustained by the selected memory cell while the one or more selection bias voltages were applied (Tortorelli [Col. 7 Lines 39-56] teaches accessing a memory cell may degrade or destroy the stored logic state and a re-fresh operation may be performed to return the original logic state to the memory cell.  Tortorelli’s accessing a memory cell includes the plain meaning of “accessing a memory cell” as well as multiple different types of access operations such as activating an access line, or a sensing operation.  Tortorelli [Col. 7 Lines 42-56].  Tortorelli identifies an issue with activating a sensing line where the act of accessing the line causes memory cells discharge.  Tortorelli [Col. 7 Lines 50-56].  In addition, Tortorelli explains a bias voltage is applied to a cell when accessing or reading or sensing the cell.  Tortorelli [Col. 6 Lines 23-27].  Therefore, the detection of the sudden discharge of the memory cells causes a need for a snap-back even to refresh the memory cells.  Tortorelli [Col. 7 Lines 

During the prosecution of the next Office Action, Applicant should address each and every element mapped to the claim limitation and explain how the combined citation does not teach the claim element. 
Applicant argues Tortorelli does not teach selecting “cells for a second refresh operation “based on no detection of a snap back event”.”  Applicant’s argument is not persuasive.  Tortorelli [Col. 2 Lines 37-60] teaches applying a third read voltage to refresh the memory cell after the application of first and second read voltages.  Tortorelli [Col. 10 Lines 37-44] teaches the application different read voltages facilitates the functioning of the sensing components responsible for detecting the logic state of a memory cell.  Tortorelli [Col. 28 Lines 43-67] teaches a sense operation detecting the logic state of a first read pulse and applying a second read pulse based on applying the first read pulse.  The purpose of applying these pulses is to mitigate drift migration of the memory cell and to return the memory cell to its initial state.  Tortorelli [Col. 1 Lines 6-8].
Applicant argues Examiner’s 35 U.S.C. 103 rejections of Claims 3, 17, and 15 should be withdrawn because Applicant’s arguments with regard to the independent claims are persuasive.  Applicant’s argument is not persuasive.  Applicant’s independent claims are rejected.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Krofcheck/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        



/J.F.W./            Examiner, Art Unit 2138